Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 4/20/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-19 are allowed because the prior art of record fails to disclose that:
-wherein the plurality of vias enable substantially high current and low equivalent series resistance (ESR) for the wireless charging coil, the layered structure does not include conventional wires and one or more charging circuitry components operatively connected to the wireless charging coil as combined in claim 1.
-wherein the thickness of the device is less than 1 centimeter and the mobile device is at least one of a smartphone, laptop, or tablet as combined in claims 1 amd 16.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842